Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on March 24, 2022 has been entered and made of record

Claims 1-20 are currently pending in this application.


This action is final.

Response to Arguments

The applicant’s arguments to the claim rejections are fully considered, however they are not deemed to be persuasive

Applicant argues that Yamanouchi in view of Dearman fail to teach or suggest “a first electronic device for controlling a second electronic device to measure a position of the first electronic device and responsive to determining that the first electronic device has a level of motion as sensed by the motion sensor that satisfies a defined rule, transmitting a request for the second electronic device to measure a position of the first electronic device”. The office has interpreted the claimed subject matter as a first device (Yamanouchi, see 4 in figure 3) that controls a cursor on a display circuitry (Yamanouchi, see 6 in figure 3 and figure 7), the display measures the position of the first device (Yamanouchi, see paragraph [0127], where Yamanouchi discloses that The posture detection unit 412 includes the angular velocity sensor 403. The posture detection unit 412 samples signals output from the angular velocity sensor 403 at a prescribed period ( e.g., 12 milliseconds), and detects the respective angular velocities um, wv, and ww around the U, V and W axes of the UVW coordinate system. The posture detection unit 412 transmits information on the detected angular velocities wu, wv, and ww to the device main body 2 via the signal transmission unit 414). The display measures the motion of the first device once a threshold has been satisfied (Yamanouchi, see paragraph [0094], where Yamanouchi discloses angular velocity information detected by the angular velocity sensor in the stick controller 4 is input to the control unit 201 via the signal receiving unit 208 at a prescribed period. This period (e.g., 12 milliseconds) is much shorter than the frame period at which the render processing unit 202 performs render processing. Given a frame rate of N frames/seconds, the frame period is 1/N seconds, or normally 1/20 seconds. The detection period of angular velocity information is 12 milliseconds, for example. The control unit 201 calculates rotation angles by performing an integration operation every time angular velocity information is input from the stick controller 4. These rotation angles are the accumulated values of the amounts of change in the respective angles around the axes of the UVW coordinate system of the reference posture of the stick controller 4. The control unit 201 transfers the calculated rotation angle to an object, position calculation unit 204 as posture information.), therefore if no motion is received within the prescribed period of 12 milliseconds then motion information is not transferred as posture information to the position calculation unit 204 and if the motion is received within the prescribed period of 12 milliseconds then transferring as posture information to the position calculation unit 204. Therefore the control unit transmitting an acquiring of coordinates (Yamanouchi, see paragraph [0171] and S7 in figure 12, Yamanouchi discloses that in step S7, the CPU 201a acquires the coordinates (Xcs, Y cs) in XY plane of the XYZ coordinate system of the light emitting unit 402 at that time from the object position calculation unit 204. These coordinates (Xcs, Yes) are calculated by computing the equations (1) and (2), using the coordinates (Xe, Y c, Zc) of the light emitting unit 402 in the XYZ coordinate system and the coordinates (Xs, Ys, Zs) of the posture vector of the stick controller 4 in the XYZ coordinate system with the object position calculation unit 204), teaches or suggest transmitting a request for the second electronic device to measure a position of the first electronic device. 
Therefore Yamanouchi in view of Dearman et al teach or suggest a first electronic device (Yamanouchi, see 5 in figure 2) for controlling a second electronic device (Yamanouchi, see 201, 202, 204 and 208 in figure 3) to measure a position of the first electronic device (Yamanouchi, see paragraph [0127], where Yamanouchi discloses that The posture detection unit 412 includes the angular velocity sensor 403. The posture detection unit 412 samples signals output from the angular velocity sensor 403 at a prescribed period ( e.g., 12 milliseconds), and detects the respective angular velocities um, wv, and ww around the U, V and W axes of the UVW coordinate system. The posture detection unit 412 transmits information on the detected angular velocities wu, wv, and ww to the device main body 2 via the signal transmission unit 414) and responsive to determining that the first electronic device has a level of motion as sensed by the motion sensor that satisfies a defined rule (Yamanouchi, see paragraph [0094], where Yamanouchi discloses angular velocity information detected by the angular velocity sensor in the stick controller 4 is input to the control unit 201 via the signal receiving unit 208 at a prescribed period. This period (e.g., 12 milliseconds) is much shorter than the frame period at which the render processing unit 202 performs render processing. Given a frame rate of N frames/seconds, the frame period is 1/N seconds, or normally 1/20 seconds. The detection period of angular velocity information is 12 milliseconds, for example. The control unit 201 calculates rotation angles by performing an integration operation every time angular velocity information is input from the stick controller 4. These rotation angles are the accumulated values of the amounts of change in the respective angles around the axes of the UVW coordinate system of the reference posture of the stick controller 4. The control unit 201 transfers the calculated rotation angle to an object, position calculation unit 204 as posture information.), transmitting a request for the second electronic device to measure a position of the first electronic device (Yamanouchi, see paragraph [0171] and S7 in figure 12, Yamanouchi discloses that in step S7, the CPU 201a acquires the coordinates (Xcs, Y cs) in XY plane of the XYZ coordinate system of the light emitting unit 402 at that time from the object position calculation unit 204. These coordinates (Xcs, Yes) are calculated by computing the equations (1) and (2), using the coordinates (Xe, Y c, Zc) of the light emitting unit 402 in the XYZ coordinate system and the coordinates (Xs, Ys, Zs) of the posture vector of the stick controller 4 in the XYZ coordinate system with the object position calculation unit 204, therefore teaching or suggesting transmitting a request for the second electronic device to measure a position of the first electronic device). 
Dearman teaches or suggest a first electronic device (Dearman, see 40 in figure 3) for controlling a second electronic device (Dearman, see 42 in figure 3) to measure a position of the first electronic device and responsive to determining that the first electronic device has a level of motion as sensed by the motion sensor (Dearman, see paragraph [0038] that satisfies a defined rule (Dearman, see paragraph [0036], where Dearman discloses that the apparatus may be configured to recognize the proximate nature of other devices based on the ability to transmit signals to and/or receive signals from the other devices, such as by recognizing signals having a strength and/or a quality that satisfy respective thresholds as being proximate the apparatus), transmitting a request for the second electronic device to measure a position of the first electronic device (Dearman, see paragraph [0039], where Dearman discloses that the apparatus 10, such as the processor 12, the communication interface 16 or the like, and each other device may communicate with a network entity, such as a server, that is configured to determine the relative position of the each other device to the apparatus and to provide information regarding the relative position to the apparatus).

Applicant argues that Yamanouchi in view of Dearman fail to teach or suggest “ wherein one of the first and second coordinate systems is used to reference a pose of one of the first and second electronic devices and the other one of the first and second coordinate systems is used to reference a pose of the other one of the first and second electronic devices”. The office notes that the claim language uses “one of”, therefore the office has interpreted the claim subject matter as a first coordinate system to reference the pose of the first electronic device (Yamanouchi, see posture 1 with a first coordinate system in regards to a reference posture in figure 8) and a second coordinate system in reference to  another reference pose of the first electronic device (Yamanouchi, see posture 2 and posture 3 with a different coordinate system because of the different postures (angle of inclination) in figure 8). In regards to the claimed subject matter, Yamanouchi in view of Dearman disclose wherein one of the first and second coordinate systems is used to reference a pose of one of the first and second electronic devices device (Yamanouchi, see posture 1 with a first coordinate system in regards to a reference posture in figure 8)  and the other one of the first and second coordinate systems is used to reference a pose of the other one of the first and second electronic devices (Yamanouchi, see posture 2 and posture 3 with a different coordinate system because of the different postures (angle of inclination) in figure 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


   Claims 1, 2, 3, 6, 9, 11, 12, 14, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanouchi et al. (US 20130023341 A1) in view of Dearman (US 20130234925 A1).

 	As to Claims 1 and 9:
Yamanouchi et al. discloses a first electronic device (Yamanouchi, see 5 in figure 2) for controlling a second electronic device (Yamanouchi, see 201, 202, 204 and 208 in figure 3) to measure a position of the first electronic device (Yamanouchi, see paragraph [0094], where Yamanouchi discloses angular velocity information detected by the angular velocity sensor in the stick controller 4 is input to the control unit 201 via the signal receiving unit 208 at a prescribed period. This period (e.g., 12 milliseconds) is much shorter than the frame period at which the render processing unit 202 performs render processing. Given a frame rate of N frames/seconds, the frame period is 1/N seconds, or normally 1/20 seconds. The detection period of angular velocity information is 12 milliseconds, for example. The control unit 201 calculates rotation angles by performing an integration operation every time angular velocity information is input from the stick controller 4. These rotation angles are the accumulated values of the amounts of change in the respective angles around the axes of the UVW coordinate system of the reference posture of the stick controller 4. The control unit 201 transfers the calculated rotation angle to an object, position calculation unit 204 as posture information), the first electronic device comprising: a motion sensor configured to sense motion of the first electronic device (Yamanouchi, see paragraph [0094], where Yamanouchi discloses angular velocity information detected by the angular velocity sensor in the stick controller 4); a network interface circuit configured to communicate with the second electronic device (Yamanouchi, see paragraph [0091], where Yamanouchi discloses that the signal receiving unit 208 receives signals transmitted by short-range wireless communication from the pad controller 3 and the stick controller 4); a processor connected  to the motion sensor and the network interface circuit (Yamanouchi, see 410a, 412 and 414 in figure 9); and a memory storing program code that is executed by the processor to perform operations (Yamanouchi, see paragraph [0126], where Yamanouchi discloses that in the microcomputer, a ROM 410b and a RAM 410c are interconnected to a well known CPU 410a) comprising: responsive to determining that the first electronic device has a level of motion as sensed by the motion sensor that satisfies a defined rule, transmitting a request for the second electronic device to measure a position of the first electronic device (Yamanouchi, see paragraph [0094], where Yamanouchi discloses that angular velocity information detected by the angular velocity sensor in the stick controller 4 is input to the control unit 201 via the signal receiving unit 208 at a prescribed period. This period (e.g., 12 milliseconds) is much shorter than the frame period at which the render processing unit 202 performs render processing. Given a frame rate of N frames/seconds, the frame period is 1/N seconds, or normally 1/20 seconds. The detection period of angular velocity information is 12 milliseconds, for example. The control unit 201 calculates rotation angles by performing an integration operation every time angular velocity information is input from the stick controller 4. These rotation angles are the accumulated values of the amounts of change in the respective angles around the axes of the UVW coordinate system of the reference posture of the stick controller 4. The control unit 201 transfers the calculated rotation angle to an object, position calculation unit 204 as posture information); sensing and storing the position of the first electronic device in the memory (Yamanouchi, see paragraph [0126], where Yamanouchi discloses that in the microcomputer, a ROM 410b and a RAM 410c are interconnected to a well known CPU 410a); and receiving from the second electronic device indicating that it has stored sensor data that can be used to measure the position of the first electronic device (Yamanouchi, see paragraph [0190], where Yamanouchi discloses that In this case, the posture detection unit 412 resets the posture information (ϴu, ϴv, ϴw) when the button 409 is pressed. Also, the device main body 2 need only be configured so as to recognize the fact that calibration processing has been performed with the stick controller 4 as a result of a signal indicating the pressing operation of the button 409 being received from the stick controller 4. Alternatively, a configuration may be adopted in which a signal indicating that calibration processing has been performed is transmitted from the stick controller 4 to the device main body 2, and calibration processing is recognized as a result of that, signal. Conversely, a configuration may be adopted in which the device main body 2, on receiving a signal indicating the pressing operation of the button 409 from the stick controller 4, instructs the stick controller 4 to execute calibration processing).
Yamanouchi differs from the claimed subject matter in that Yamanouchi does not explicitly disclose acknowledgement. However in an analogous art, Dearman discloses acknowledgement (Dearman, see paragraph [0050], where Dearman discloses that the apparatus 10 of this embodiment may also include means, such as the processor 12, the user interface 18, the user interface circuitry 20 or the like, for receiving a selection of an operation within the category. See block 64 of FIG. 8. This selection may be provided in various manners including by the user's selection of a key or provision of a touch input associated with the selected operation. Based upon the selection of the operation within the category, the apparatus may include means, such as the processor or the like, for performing the operation selected from within the category. See block 66. By utilizing the relative positions of the first and second devices in order to identify a category of operations and then relying upon further user input in order to select an operation within the category, the method, apparatus and computer program product of this example embodiment may provide an even greater array of choices to the user in a manner that is efficient and facilitated by the relative positions of the first and second devices).
It would have been obvious to one of ordinary skill in the art to modify the invention of Yamanouchi with Dearman. One would be motivated to modify Yamanouchi by disclosing acknowledgement as taught by Dearman, and thereby providing improved performance of an operation by a device based upon the relative positions of two or more devices (Dearman, see paragraph [0001]).

As to Claim 2:
Yamanouchi in view of Dearman discloses the first electronic device of claim 1, wherein: the first electronic device comprises a haptic device configured to perform at least one of measuring movement of the haptic device by a user and providing haptic feedback to a user (Yamanouchi, see touch and sound stimulation in figure 2 and paragraph [0103]; and the request is transmitted to the second electronic device that comprises a computer generated reality device configured to display graphics as an overlay on real world objects (Yamanouchi, see paragraph [0094], where Yamanouchi discloses that angular velocity information detected by the angular velocity sensor in the stick controller 4 is input to the control unit 201 via the signal receiving unit 208 at a prescribed period. This period (e.g., 12 milliseconds) is much shorter than the frame period at which the render processing unit 202 performs render processing. Given a frame rate of N frames/seconds, the frame period is 1/N seconds, or normally 1/20 seconds. The detection period of angular velocity information is 12 milliseconds, for example. The control unit 201 calculates rotation angles by performing an integration operation every time angular velocity information is input from the stick controller 4. These rotation angles are the accumulated values of the amounts of change in the respective angles around the axes of the UVW coordinate system of the reference posture of the stick controller 4. The control unit 201 transfers the calculated rotation angle to an object, position calculation unit 204 as posture information). 

As to Claims 3, 14, 15, 17 and 20:
Yamanouchi in view of Dearman discloses  that the first electronic device of claim 1, wherein the operations further comprise: receiving from the second electronic device a measurement of the position of the first electronic device; determining a transformation matrix for transforming a pose referenced in a first coordinate system to a pose referenced in a second coordinate system based on the position of the first electronic device retrieved from the memory and based on the measurement of the position of the first electronic device received from the second electronic device (Yamanouchi, see figures 7 and 8, it is noted that Yamanouchi discloses in figures 7 and 8 the transformation matrix 6a which is a translation of the movement of item 4), wherein one of the first and second coordinate systems is used to reference a pose of one of the first and second electronic devices and the other one of the first and second coordinate systems is used to reference a pose of the other one of the first and second electronic devices (Yamanouchi, see figures 10 and 11). 

As to Claim 6:
Yamanouchi in view of Dearman discloses that the first electronic device of claim 1, further comprising: determining that the level of motion as sensed by the motion sensor satisfies the defined rule responsive to the first electronic device remaining stationary during a time interval between when the request was transmitted to the second electronic device and when the acknowledgement was received from the second electronic device (Yamanouchi, see paragraph [0094], where Yamanouchi discloses that angular velocity information detected by the angular velocity sensor in the stick controller 4 is input to the control unit 201 via the signal receiving unit 208 at a prescribed period. This period (e.g., 12 milliseconds) is much shorter than the frame period at which the render processing unit 202 performs render processing. Given a frame rate of N frames/seconds, the frame period is 1/N seconds, or normally 1/20 seconds. The detection period of angular velocity information is 12 milliseconds, for example. The control unit 201 calculates rotation angles by performing an integration operation every time angular velocity information is input from the stick controller 4. These rotation angles are the accumulated values of the amounts of change in the respective angles around the axes of the UVW coordinate system of the reference posture of the stick controller 4. The control unit 201 transfers the calculated rotation angle to an object, position calculation unit 204 as posture information). 

As to Claim 11:
Yamanouchi in view of Dearman discloses the second electronic device of claim 9, wherein: the sensor comprises a camera; the operations for generating the measurement of the position of the first electronic device based on the sensor data stored in the memory, comprises identifying in a digital photo from the camera, a position of at least one of markers connected to the first electronic device and a portion of a housing of the first electronic device (Yamanouchi, see 7 and 4 in figure 5). 

As to Claims 12 and 19:
Yamanouchi in view of Dearman discloses the second electronic device of claim 9, wherein: the second electronic device comprises a computer generated reality, CGR, device (Yamanouchi, see 6a in figure 2); and the first electronic device comprises a haptic device configured to perform at least one of measuring movement of the haptic device by a user and providing haptic feedback to a user (Yamanouchi, see 5 in figure 2). 

Allowable Subject Matter
Claims 4-5, 7, 8, 10 and 13, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624